Rao, Chief Judge:
The case listed above was submitted for decision upon a written stipulation entered into by and between counsel for the respective parties hereto which reads as follows:
IT IS HEREBY STIPULATED AND AGREED, by and between the attorneys for the parties hereto, subject to the approval of the Court, as follows:
That the merchandise covered by the entry and protest enumerated in Schedule A, annexed hereto and made a part hereof, and assessed for duty at 135.16% under Items 927.53 and 651.75 of the T.S.U.S., consists of camping sets, each comprised of a knife, fork and spoon, wholly of metal and with each of the three pieces specially designed so as to permit their being compactly joined and held together when not in use.
That the instant protest is abandoned as to all other merchandise.
That the merchandise covered by the entry enumerated in Schedule A was entered or withdrawn from warehouse after August 30th, 1963, and before the 61st day after the enactment of the Tariff Schedules Technical Amendments Act of 1965, Public Law 89-241.
That the instant protest was filed on the entry enumerated in said Schedule A within 60 days after the date of liquidation thereof, and that said protest was pending before this Court on October 7th, 1965, the date of the enactment of Public Law 89-241.
That within 120 days after the enactment of Public Law 89-241, approved October 7th, 1965, a request was filed with the Collector of Customs at the port of entry for reliquidation and classification of the said merchandise at 25% under Item 651.15 of the T.S.U.S. as amended by Public Law 89-241.
That the instant protest may be submitted on this stipulation, the same being limited to the merchandise as aforesaid.
Accepting the stipulation, we find that plaintiff has complied with both section 514 of the Tariff Act of 1930 and section 2(b) of the Tariff Schedules Technical Amendments Act of 1965, Public Law 89-241, 100 Treas. Dec. 661, T.D. 56511, and that said merchandise is dutiable at the rate of 25 per centum ad valorem, pursuant to item 651.15 of the Tariff Schedules of the United States, as amended by section 40(a) of said Tariff Schedules Technical Amendments Act, as camping sets, each comprised of a knife, fork and spoon, wholly of metal, and with each of three pieces specially designed so as to permit their being compactly joined and held together when not in use. The claim of the plaintiff to that effect is sustained. In all other respects, and as to all other merchandise, the claims of the plaintiff are dismissed.
Judgment will be entered accordingly.